     Case 6:19-cv-00026-JRH-BWC Document 21 Filed 11/13/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION



 JOSHUA CORBIN,

                Plaintiff,                                CIVIL ACTION NO.; 6:l9-cv-26


        V.



 SERGEANT JESSICA HOWARD,

               Defendant.



                                          ORDER


       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 20. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiffs Complaint for

failure to follow a Court Order and failure to prosecute, DENIES as moot Defendant's Motion to

Dismiss, DIRECTS the Clerk of Court to CLOSE this case and enter the appropriate judgment

of dismissal, and DENIES Plaintiff/>7/o/7«t7 pauperis status on appeal.

       SO ORDERED,this                   of November, 2020.




                                      J. RA        HALL, CHIEF JUDGE
                                      UNITE       ^ATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA
